It might be well to call attention to the fact that in the Lambright, Holland, Gantling  Tucker cases cited in the above opinion, it was held that the corpus delicti need not be provenbeyond a reasonable doubt before the court would be authorized to allow the introduction of a confession by the accused, but there must be proof before the court tending to show the corpusdelicti before the confession is admissible. It is the province of the court to determine in ruling on the question of admissibility whether there is testimony sufficient to showprima facie that a crime has been committed before allowing a confession or admission to be introduced; but in my opinion the court must have had before it some substantial proof of such corpus delicti before admitting such confessions or admissions. When the evidence is all in, and that tending to prove that the corpus delicti is circumstantial, the doctrine of the Lee case, cited by Judge Hutchison, applies with full force; that is, the jury should not convict the defendant unless, on the evidence, considering it all together, the corpus delicti is proven beyond a reasonable doubt. See also Smith vs. State, 93 Fla. 238,  112 So. 70, which holds that there must be proof of the corpus delicti independent of the confession or admission.